DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 2018/00521342 in view of Oono US 2021/01811551 in view of Baeger US 4720704.
Regarding claim 1, Chang teaches an electronically-controlled viewing angle switching device,
comprising: a liquid crystal layer (fig. 1 LC2), having a first side and a second side opposite to each other; a first electrode (146) and a second electrode (136), respectively located at the first side and the second side of the liquid crystal layer. Chang omits a plurality of first insulation patterns, located at the first side of the liquid crystal layer; and a plurality of second insulation patterns, located at the second side of the liquid crystal layer, wherein each of the first insulation patterns is at least partially overlapped with the corresponding second insulation pattern. Oono teaches a plurality of first insulation patterns (fig. 1 15a), located at the first side of the liquid crystal layer; and a plurality of second insulation patterns (15b), located at the second side of the liquid crystal layer, wherein each of the first insulation patterns is at least partially overlapped with the corresponding second insulation pattern for   to form a spacer maintaining cell gap.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chang in view of Oono to maintain a cell gap.  Oono does not explicitly teach the material of the first insulation pattern and the second insulation pattern are transparent material.  Oono does teach the first and second insulation patterns form a spacer.  Baeger teaches a transparent spacer to provide increased transmittance and while maintaining cell gap (see column 2 lines 8-40).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Oono in view of Baeger to maintain cell gap while providing increased transmittance.
Regarding claim 10, Oono teaches the electronically-controlled viewing angle switching device as claimed in claim 1, further comprising: a first alignment film (21 bottom)) and a second alignment film (21 top), respectively disposed at the first side and the second side of the liquid crystal layer, 
Oono teaches wherein the first insulation patterns (15b) are located between the first alignment film and the liquid crystal layer, and the second insulation patterns (15a) are located between the second alignment film and the liquid crystal layer (14).
Regarding claim 11, Oono teaches the first insulation patterns(15a) are respectively connected to the second insulation patterns (15b).
Regarding claim 14, Chang teaches a display device, comprising: a display panel (fig 1 10); and an electronically-controlled viewing angle switching device (180), overlapped with and disposed on the display panel, and comprising: a liquid crystal layer (LC2), having a first side and a second side opposite to each other; a first electrode (146) and a second electrode (136), respectively located at the first side and the second side of the liquid crystal layer; Chang omits a plurality of first insulation patterns, located at the first side of the liquid crystal layer; and a plurality of second insulation patterns, located at the second side of the liquid crystal layer, wherein each of the first insulation patterns is at least partially overlapped with the corresponding second insulation pattern.   Oono teaches a plurality of first insulation patterns (fig. 1 15a), located at the first side of the liquid crystal layer; and a plurality of second insulation patterns (15b), located at the second side of the liquid crystal layer, wherein each of the first insulation patterns is at least partially overlapped with the corresponding second insulation pattern for   to form a spacer maintaining cell gap.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Chang in view of Oono to maintain a cell gap.  Oono does not explicitly teach the material of the first insulation pattern and the second insulation pattern are transparent material.  Oonao does teach the first and second insulation patterns form a spacer.  Baeger teaches a transparent spacer to provide increased transmittance and while maintaining cell gap (see column 2 lines 8-40).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Oono in view of Baeger to maintain cell gap while providing increased transmittance.

Allowable Subject Matter
Claims 2-9 and 12-13 and 15 are allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871